Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/24/2019. Claims 1-20 are presently pending and are presented for examination. 

Claim Objections
Claim 2 objected to because of the following informalities: claim language recites “receive one or fear and fear-based action or reaction data…” in line 3. Claim should read “receive one of fear and fear-based action or reaction data…”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more contextual machines… to receive one o[f] fear and fear-based action or reaction data… process the one of fear and fear-based action or reaction 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites the limitation “the CRM of claim 23, wherein the DAS is further caused to determine the current context using the information sharing accepted, the operational experiences learned, and the environmental conditions learned.” Claim 23 includes the limitation “wherein the information sharing accepted, the operational experiences learned, and the environmental conditions learned are used to determine a current context for determining fear levels of perceived potential threats to safe operation of the vehicle.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 23, claim 23 recites:
	At least one computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a vehicle, in response to execution of the instruction by the DAS, to: 
	accept information sharing from first one or more other proximally located vehicles on fear determined for first one or more potential threats to safe operation of vehicles, by the one or more proximally located vehicles;
	learn operational experiences of second one or more other proximally located vehicles from observations of the second one or more other proximally located vehicles; and
	learn about environmental conditions of an area currently immediately surrounding the vehicle;
	wherein the information sharing accepted, the operational experiences learned, and the environmental conditions learned are used to determine a current context for determining fear levels of perceived potential threats to safe operation of the vehicle.

Step 1: Statutory Category – No. 
	Claim 23 recites a computer readable medium that propagates signals per se. This is non-statutory subject matter that does not fall within one of the four statutory categories. MPEP 2106.03. 

Regarding Claim 24, claim 24 recites:
	The CRM of claim 23, wherein the DAS is further caused to determine the current context using the information sharing accepted, the operational experiences learned, and the environmental conditions learned.

Step 1: Statutory Category – No. 
	Claim 23 recites a computer readable medium that propagates signals per se. This is non-statutory subject matter that does not fall within one of the four statutory categories. MPEP 2106.03. 

Regarding Claim 25, claim 25 recites:
	The CRM of claim 23, wherein the DAS is further caused to perceive the potential threats to safe operation of the vehicle, based on a plurality of stimuli; and to interpret the perceived one or more potential threats, including to determine fear levels for the perceived one or more potential threats, based at least in part on the determined current context of the vehicle, and to generate one or more commands to maintain safe operation of the vehicle, based at least in part on the determined fear levels for the perceived one or more potential threats.

Step 1: Statutory Category – No. 
	Claim 23 recites a computer readable medium that propagates signals per se. This is non-statutory subject matter that does not fall within one of the four statutory categories. MPEP 2106.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Stoneman US 6651044 B1 (“Stoneman”).
	Regarding Claim 1. Nister teaches a robotic system, comprising:
	emotional circuitry to receive a plurality of stimuli for a robot integrally having the robotic system, process the received stimuli to identify one or more potential adversities, and output information describing the identified one or more potential adversities (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches an invention in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]); and
	thinking circuitry coupled to the emotional circuitry to receive the information describing the identified one or more potential adversities (Nister teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]).
	process the received information describing the identified one or more potential adversities (Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question) and generate commands to the robot to respond to the identified one or more potential adversities (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle).
	Nister does not teach:
	process the received information to determine respective fear levels in view of a current context of the robot, and generate commands based at least in part on the determined fear levels.
	However, Stoneman teaches:
	process the received information to determine respective fear levels in view of a current context of the robot (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]), and generate commands based at least in part on the determined fear levels (Stoneman teaches that the relevancy learning in an ADS saves the new experience of fear or fear-lowering and requires a new plan mode in response to a change in fear level [Column 37, lines 49-67, Column 38, 1-13], which means that new plans are generated in response to the determined fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with process the received information to determine respective fear levels in view of a current context of the robot, and generate commands based at least in part on the determined fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.	
	Regarding Claim 20. Nister teaches a method for computer-assisted driving, comprising:
	perceiving, by a driving assistance subsystem (DAS) of a vehicle, with first circuitry of the DAS, one or more potential threats to safe operation of the vehicle, based at least in part on a plurality of received stimuli (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]. The obstacle perceiver, path perceiver, wait perceiver, and map perceiver read on the first circuitry which perceives one or more potential threats to safe operation of the vehicle); and
	responding, by the DAS, with second circuitry of DAS, differ and coupled with the first circuitry, to the perceived one or more potential threats, (Nister teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). The planning layer acts as thinking circuitry. In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question), and generating one or more commands to maintain safe operation of the vehicle, based at least in part on the perceived one or more potential threats (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle).
	Nister does not teach:
	Determining fear levels for the perceived one or more potential threats, based at least in part on a current context of the vehicle, and generating one or more commands based at least in part on the determined fear levels. 
	However, Stoneman teaches:
	Determining fear levels for the perceived one or more potential threats, based at least in part on a current context of the vehicle (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The ADS also comprises a relevancy means for processing data for determining self-relevancy of such set of incrementally-predicted self-situation representations; whereby threats to and opportunities of such autonomous decision system further comprises: feeling means for processing data regarding such incremental self-relevancies to determine the relative values of a set of selected simulated-"emotions"; and look-for means for processing data regarding planning status of such autonomous decision system to provide assistance to a sensor system regarding what to look for [Column 13, lines 36-50], which means that the relevancy learning responds to stimuli such as threats to determine incremental levels of emotions, such as fear. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]), and generating one or more commands based at least in part on the determined fear levels (Stoneman teaches that the relevancy learning in an ADS saves the new experience of fear or fear-lowering and requires a new plan mode in response to a change in fear level [Column 37, lines 49-67, Column 38, 1-13], which means that new plans are generated in response to the determined fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with determining fear levels for the perceived one or more potential threats, and generating one or more commands based at least in part on the determined fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.

Claims 2-5, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) in combination with Stoneman US 6651044 B1 (“Stoneman”) as applied to claims 1 and 20 above, and further in view of Xu et al. US 20190317511 A1 (“Xu”).
	Regarding Claim 2. Nister in combination with Stoneman teaches the robotic system of claim 1. 
	Nister also teaches:
	further comprising one or more contextual machines integrally disposed on the robot, and coupled to the thinking circuitry, to receive data for a plurality of adversities associated with a plurality of other proximally located vehicles (Nister teaches that the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110. The world model manager may generate a world model that may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver [paragraph 61], meaning that the world model is processing the information regarding the obstacles provided by the obstacle perceiver associated with the plurality of obstacles to generate context determining data in the form of the world model. Additionally, the obstacle avoidance components are shown to be integrated with the autonomous vehicle, including the world model manager [FIG. 1]. The system may calculate a safety potential (a measure of likelihood or imminence of a collision occurring) for a safety procedure, use the safety potential as a baseline, and then determine whether another action or set of actions can be implemented to adjust the safety potential to decrease the likelihood and/or imminence (and as a result, the likelihood, in some scenarios) of a collision occurring [paragraph 51]), process the data for the plurality of adversities associated with the plurality of other proximally located vehicles to generate context determining data (Nister teaches that the system of obstacle avoidance components may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question, and also can receive a input from the obstacle avoidance system when the rules of the road must be ignored to avoid a collision. Nister also teaches that the obstacles perceived by the obstacle perceiver can include other vehicles, including vehicles that may be capable of communicating with the autonomous vehicle directly or indirectly [paragraph 63]. In some examples, this can include other vehicles in communication with a server linked to the autonomous vehicle, which indicates that these vehicles might also be autonomous vehicles, thereby including other robots as potential obstacles), and output the generated context determining data for the thinking circuitry to identify the current context of the robot (The world model of Nister is used to inform the planning component associated with a planning layer (output the generated context) [paragraph 22]). 
	Nister does not teach:
	the thinking circuitry receives one of fear and fear-based action or reaction data, and processes the one of fear and fear-based action or reaction data to generate context determining data.
	However, Stoneman teaches:
	the thinking circuitry receives one of fear and fear-based action or reaction data, and processes the one of fear and fear-based action or reaction data to generate context determining data (Stoneman teaches that a source of arousal incremental addition, such as an incremental amount of “fear” going to the fear register until replaced by the next fear increment added to a “total arousal” or excitement register, which receives arousal increments from multiple sources, and although the source of the various arousal incremental additions is varied, the source of the relief incremental subtractions is a quantity proportional to the “muscle action” or movement of the ADS [Column 27, lines 45-67], meaning the ADS reaction to the arousal is based partly on fear and fear-based action data, and the ADS receives this fear and fear-based action data and processes this data to determine the total arousal and whether a relief decrement to determine what the total arousal register will start with for the next increment. This also means that context determining data is generated based on the incremental amount of “fear” in the fear register).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the thinking circuitry receives one of fear and fear-based action or reaction data, and processes the one of fear and fear-based action or reaction data to generate context determining data as taught by Stoneman so that the machine learning of the ADS can include fear and fear-based action or reaction data in generating the context determining data.
	Nister also does not teach:
	The other proximally located vehicles are robots.
	However, Xu teaches:
	The other proximally located vehicles are robots (Xu teaches a system in which an autonomous vehicle communicates with a network, and multiple autonomous vehicles may be coupled to each other and/or coupled to servers over this network [paragraph 21, FIG. 1]. The server or servers may be integrated with the perception and planning systems of the vehicles, and may therefore receive and share information regarding obstacles and nearby objects, and may then perform data analytics services including data collection and machine learning [paragraphs 31-32, FIG. 1]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the other proximally located vehicles are robots as taught by Xu so that the server of Nister can communicate and coordinate with multiple autonomous vehicles which have their own obstacle avoidance components to produce more accurate contextual information.
	Regarding Claim 3. Nister in combination with Stoneman and Xu teaches the robotic system of claim 2.
	Nister also teaches:
	wherein the one or more contextual machines include an information sharing machine coupled with the thinking circuitry and arranged to receive messages from the other proximally located robots on potential adversities currently perceived and having raised obstacle avoidance levels determined by the other proximally located vehicles, pre-process the received messages into a subset of the plurality of context determining data, and output the subset of the plurality of context determining data for use by the thinking circuitry in identifying the current context of the robot (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle. Nister also teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question. The World Model Manager at numeral 122 receives obstacle information from the obstacle perceiver, and also receives information from the server at numeral 104 which passes through the localization manager at 120 [FIG. 1, paragraph 67]. The World Model Manager is then used to generate and continually update the world model based on newly generated and/or received inputs from the components of the autonomous vehicle system [paragraph 62]).
	Nister does not teach:
	The obstacle avoidance levels are fear levels.
	However, Stoneman teaches:
	The obstacle avoidance levels are fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the obstacle avoidance levels are fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Nister also does not teach:
	The other proximally located vehicles are robots.
	However, Xu teaches:
	The other proximally located vehicles are robots (Xu teaches a system in which an autonomous vehicle communicates with a network, and multiple autonomous vehicles may be coupled to each other and/or coupled to servers over this network [paragraph 21, FIG. 1]. The server or servers may be integrated with the perception and planning systems of the vehicles, and may therefore receive and share information regarding obstacles and nearby objects, and may then perform data analytics services including data collection and machine learning [paragraphs 31-32, FIG. 1]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the other proximally located vehicles are robots as taught by Xu so that the server of Nister can communicate and coordinate with multiple autonomous vehicles which have their own obstacle avoidance components to produce more accurate contextual information.
	Regarding Claim 4. Nister in combination with Stoneman and Xu teaches the robotic system of claim 2.
	Nister also teaches:
	wherein the one or more contextual machines include a social learning machine coupled with the thinking circuitry and arranged to receive data associated with observed behaviors of other proximally located robots, process the received data associated with observed behaviors of other proximally located robots into a subset of the plurality of context determining data, and output the subset of the plurality of context determining data for use by the thinking circuitry in identifying the current context of the robot (Nister teaches that in some examples of their invention, machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Regarding Claim 5. Nister in combination with Stoneman and Xu teaches the robotic system of claim 2.
	Nister also teaches:
	wherein the one or more contextual machines are arranged to receive data associated with observed errors of other proximally located vehicles, and process the received data associated with observed errors of other proximally located vehicles into a subset of the plurality of context determining data (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]), and
	output the subset of the plurality of context determining data for use by the thinking circuitry in identifying the current context of the robot (Nister teaches a wait perceiver that may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned [paragraph 65]. Thus, the wait perceiver 114 may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver. Sensor data applied to the one or more machine learning models may also aid the vehicle in determining the state of objects [paragraph 85], so it must be output to the state determiner at numeral 132, which is the obstacle avoidance component that can determine a state of the actors, including the vehicle and the objects in the environment [paragraph 81]).
	Nister does not teach:
	wherein the one or more contextual machines include an environment learning machine coupled with the thinking circuitry, and the other proximally located vehicles are robots
	However, Xu teaches:
	wherein the one or more contextual machines include an environment learning machine coupled with the thinking circuitry, the other proximally located vehicles are robots (Xu teaches that the server in communication with the one or more autonomous vehicles can include, in one embodiment, the server may be a data analytics system which includes a data collector and a machine learning engine [paragraph 32]. The data collector collects driving statistics from a variety of vehicles, either autonomous or regular vehicles driven by human drivers, and can include information describing the driving environments at different points in time, such as routes, road conditions, and other things. The machine learning engine generates or trains a set of rules, algorithms, and/or predictive models for a variety of purposes [paragraph 33]. Specifically, algorithms may include an algorithm to generate a longitudinal movement trajectory, an algorithm to generate a lateral movement trajectory, and an algorithm to combine the longitudinal and lateral movement trajectories to generate a final predicted trajectory predicting how an obstacle will move in a next predetermined period of time (e.g., a next planning or driving cycle). Such algorithms can then be uploaded onto an ADV for predicting the moving trajectories of obstacles during autonomous driving in real-time).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the one or more contextual machines include an environment learning machine coupled with the thinking circuitry, the other proximally located vehicles are robots as taught by Xu so that the server of Nister can communicate and coordinate with multiple autonomous vehicles which have their own obstacle avoidance components to produce more accurate contextual information, and can use machine learning to further improve the accuracy of the contextual information.
	Regarding Claim 21. Nister in combination with Stoneman teaches the method of claim 20.
	Nister also teaches:
	further comprising accepting, by the DAS, with third circuitry, differ and coupled with the second circuitry, information sharing from first one or more other proximally located vehicles for the first one or more potential threats, by the one or more other proximally located vehicles (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle);
	learning, by the DAS, with the third circuitry, operational experiences of second one or more proximally located vehicles from observations of the second one or more other proximally located vehicles (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]);
	wherein interpreting with the second circuitry further includes determining, with the second circuitry, the current context, based at least in part on the information sharing accepted, and the operational experiences learned (Nister teaches a wait perceiver that may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned [paragraph 65]. Thus, the wait perceiver 114 may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver. This also means that the data identified by the machine learning may be interpreted by the World Map Manager at 122 (which reads on the second circuitry), which receives input from the wait perceiver in FIG. 1).
	Nister does not teach:
	information shared includes fear determined.
	However, Stoneman teaches:
	information shared includes fear determined (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with information shared includes fear determined as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Nister also does not teach:
	learning, by the DAS, with the third circuitry, about environmental conditions of an area currently immediately surrounding the vehicle; and wherein interpreting with the second circuitry further includes determining, with the second circuitry, the current context, based at least in part on the environmental conditions learned.
	However, Xu teaches:
	learning, by the DAS, with the third circuitry, about environmental conditions of an area currently immediately surrounding the vehicle; and wherein interpreting with the second circuitry further includes determining, with the second circuitry, the current context, based at least in part on the environmental conditions learned (Xu teaches that the server in communication with the one or more autonomous vehicles can include, in one embodiment, the server may be a data analytics system which includes a data collector and a machine learning engine [paragraph 32]. The data collector collects driving statistics from a variety of vehicles, either autonomous or regular vehicles driven by human drivers, and can include information describing the driving environments at different points in time, such as routes, road conditions, and other things. The machine learning engine generates or trains a set of rules, algorithms, and/or predictive models for a variety of purposes [paragraph 33]. Specifically, algorithms may include an algorithm to generate a longitudinal movement trajectory, an algorithm to generate a lateral movement trajectory, and an algorithm to combine the longitudinal and lateral movement trajectories to generate a final predicted trajectory predicting how an obstacle will move in a next predetermined period of time (e.g., a next planning or driving cycle). Such algorithms can then be uploaded onto an ADV for predicting the moving trajectories of obstacles during autonomous driving in real-time, which means that the circuitry for the ADV can determine the current context of the vehicle, based at least in part on the environmental conditions learned).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with learning, by the DAS, with the third circuitry, about environmental conditions of an area currently immediately surrounding the vehicle; and wherein interpreting with the second circuitry further includes determining, with the second circuitry, the current context, based at least in part on the environmental conditions learned as taught by Xu so that the DAS of Nister can learn from the environmental conditions of an area surrounding the vehicle to produce more accurate contextual information.
	Regarding Claim 23. Nister teaches at least one computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a vehicle (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle), in response to execution of the instruction by the DAS, to:
	accept information sharing from first one or more other proximally located vehicles for first one or more potential threats to safe operation of vehicles, by the one or more proximally located vehicles (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle);
	learn operational experiences of second one or more other proximally located vehicles from observations of the second one or more other proximally located vehicles (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]); and
	wherein the information sharing accepted and the operational experiences learned, are used to determine a current context of perceived potential threats to safe operation of the vehicle (Nister teaches a wait perceiver that may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned [paragraph 65]. Thus, the wait perceiver 114 may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver. This also means that the data identified by the machine learning may be interpreted by the World Map Manager at 122 (which reads on the second circuitry), which receives input from the wait perceiver in FIG. 1).
	Nister does not teach:
	learn about environmental conditions of an area currently immediately surrounding the vehicle; and wherein the environmental conditions learned are used to determine a current context for determining fear levels of perceived potential threats to safe operation of the vehicle.
	However, Xu teaches:
	learn about environmental conditions of an area currently immediately surrounding the vehicle; and wherein the environmental conditions learned are used to determine a current context for the information shared for safe operation of the vehicle (Xu teaches that the server in communication with the one or more autonomous vehicles can include, in one embodiment, the server may be a data analytics system which includes a data collector and a machine learning engine [paragraph 32]. The data collector collects driving statistics from a variety of vehicles, either autonomous or regular vehicles driven by human drivers, and can include information describing the driving environments at different points in time, such as routes, road conditions, and other things. The machine learning engine generates or trains a set of rules, algorithms, and/or predictive models for a variety of purposes [paragraph 33]. Specifically, algorithms may include an algorithm to generate a longitudinal movement trajectory, an algorithm to generate a lateral movement trajectory, and an algorithm to combine the longitudinal and lateral movement trajectories to generate a final predicted trajectory predicting how an obstacle will move in a next predetermined period of time (e.g., a next planning or driving cycle). Such algorithms can then be uploaded onto an ADV for predicting the moving trajectories of obstacles during autonomous driving in real-time, which means that the circuitry for the ADV can determine the current context of the vehicle, based at least in part on the environmental conditions learned).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with learn about environmental conditions of an area currently immediately surrounding the vehicle; and wherein the environmental conditions learned are used to determine a current context for the information shared for safe operation of the vehicle as taught by Xu so that the DAS of Nister can learn from the environmental conditions of an area surrounding the vehicle to produce more accurate contextual information.
	Nister also does not teach:
	information shared includes fear determined, wherein the information is used to determine a current context for determining fear levels.
	However, Stoneman teaches:
	information shared includes fear determined, wherein the information is used to determine a current context for determining fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]. Stoneman also teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with information shared includes fear determined, wherein the information is used to determine a current context for determining fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 24. Nister in combination with Stoneman and Xu teaches the CRM of claim 23.
	Nister also teaches:
	wherein the DAS is further caused to determine the current context using the information sharing accepted and the operational experiences learned (Nister teaches a wait perceiver that may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned [paragraph 65]. Thus, the wait perceiver 114 may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver. This also means that the data identified by the machine learning may be interpreted by the World Map Manager at 122 (which reads on the second circuitry), which receives input from the wait perceiver in FIG. 1).
	Nister does not teach:
 	wherein the DAS is further caused to determine the current context using the environmental conditions learned.
	However, Xu teaches:
	wherein the DAS is further caused to determine the current context using the environmental conditions learned (Xu teaches that the server in communication with the one or more autonomous vehicles can include, in one embodiment, the server may be a data analytics system which includes a data collector and a machine learning engine [paragraph 32]. The data collector collects driving statistics from a variety of vehicles, either autonomous or regular vehicles driven by human drivers, and can include information describing the driving environments at different points in time, such as routes, road conditions, and other things. The machine learning engine generates or trains a set of rules, algorithms, and/or predictive models for a variety of purposes [paragraph 33]. Specifically, algorithms may include an algorithm to generate a longitudinal movement trajectory, an algorithm to generate a lateral movement trajectory, and an algorithm to combine the longitudinal and lateral movement trajectories to generate a final predicted trajectory predicting how an obstacle will move in a next predetermined period of time (e.g., a next planning or driving cycle). Such algorithms can then be uploaded onto an ADV for predicting the moving trajectories of obstacles during autonomous driving in real-time, which means that the circuitry for the ADV can determine the current context of the vehicle, based at least in part on the environmental conditions learned).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the DAS is further caused to determine the current context using the environmental conditions learned as taught by Xu so that the DAS of Nister can learn from the environmental conditions of an area surrounding the vehicle to produce more accurate contextual information.
	Regarding Claim 25. Nister in combination with Stoneman and Xu teaches the CRM of claim 23.
	Nister also teaches:
	wherein the DAS is further caused to perceive the potential threats to safe operation of the vehicle, based on a plurality of stimuli; and to interpret the perceived one or more potential threats, based at least in part on the determined current context of the vehicle, and to generate one or more commands to maintain safe operation of the vehicle (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]. Nister also teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question).
	Nister does not teach:
	determine fear levels for the perceived one or more potential threats, and generate one or more commands based at least in part on the determined fear levels for the perceived one or more potential threats.
	However, Stoneman teaches:
	determine fear levels for the perceived one or more potential threats, and generate one or more commands based at least in part on the determined fear levels for the perceived one or more potential threats (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The ADS also comprises a relevancy means for processing data for determining self-relevancy of such set of incrementally-predicted self-situation representations; whereby threats to and opportunities of such autonomous decision system further comprises: feeling means for processing data regarding such incremental self-relevancies to determine the relative values of a set of selected simulated-"emotions"; and look-for means for processing data regarding planning status of such autonomous decision system to provide assistance to a sensor system regarding what to look for [Column 13, lines 36-50], which means that the relevancy learning responds to stimuli such as threats to determine incremental levels of emotions, such as fear. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with determine fear levels for the perceived one or more potential threats, and generate one or more commands based at least in part on the determined fear levels for the perceived one or more potential threats as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.

Claims 6-10, 13-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Stoneman US 6651044 B1 (“Stoneman”) as applied to claim 1 above, and further in view of Vose et al. US 9656606 B1 (“Vose”).
	Regarding Claim 6. Nister in combination Stoneman teaches the robotic system of claim 1. 
	Nister also teaches:
	further comprising a communication machine (Nister teaches that the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110, which can act as a fear communication machine communicating potential adversities between the perceiving units in FIG. 1 and the planning and control components), 
	integrally disposed with the robot (the obstacle avoidance components are shown to be integrated with the autonomous vehicle, including the world model manager [FIG. 1]), and coupled with the thinking circuitry; wherein the thinking circuitry is arranged to further generate and output the determined data for the identified one or more potential adversities for the communication machine (The world model manager may generate a world model that may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver [paragraph 61], meaning that the world model is processing the information regarding the obstacles provided by the obstacle perceiver associated with the plurality of obstacles to generate context determining data in the form of the world model); and wherein the communication machine is arranged to process determined data for the identified one or more potential adversities (The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question, and also can data from the obstacle avoidance system when the rules of the road must be ignored to avoid a collision. Nister also teaches that, in some examples, such as where a collision is unavoidable or a likelihood of collision is above a threshold risk level, the safety procedure may be modified to minimize the risk of harm to the passengers in the vehicle and other entities should a collision occur [paragraph 92]. Nister also teaches that the obstacles perceived by the obstacle perceiver can include other vehicles, including vehicles that may be capable of communicating with the autonomous vehicle directly or indirectly [paragraph 63], which reads on a communication machine arranged to process data for the identified one or more potential adversities. In some examples, this can include other vehicles in communication with a server linked to the autonomous vehicle, which indicates that these vehicles might also be autonomous vehicles, thereby including other robots as potential obstacles).
	Nister does not teach:
	generate and output notifications of the determined data for the identified one or more potential adversities for an operator interacting with the robot.
	However, Vose teaches:
	generate and output notifications of the determined data for the identified one or more potential adversities for an operator interacting with the robot (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with generate and output notifications of the determined data for the identified one or more potential adversities for an operator interacting with the robot as taught by Vose so as to allow the operator to receive notice of the fear levels for potential adversities. 
	Nister also does not teach:
	the communication machine is a fear communication machine, and the determined data includes fear levels.
	However, Stoneman teaches:
	a communication machine that is a fear communication machine, and the determined data includes fear levels (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the communication machine is a fear communication machine, and the determined data includes fear levels as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 7. Nister teaches a driving assistance system (DAS), comprising:
	threat perceiving circuitry to receive a plurality of stimuli associated with potential threats against safe operation of a computer-assisted driving (CAD) vehicle integrally having the DAS, process the received stimuli to identify the potential threats, and output information describing the identified potential threats (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. Nister teaches a system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle, in which a sensor manager manages and/or abstracts sensor data from sensors of a vehicle, which can include microphones, stereo cameras, wide-view cameras, infrared cameras, surround cameras, and other sensor types that allow the system to detect stimuli in all directions around the vehicle [paragraph 59]. The sensor manager is shown in FIG. 1 at numeral 108. Nister also teaches that the system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The sensor manager may receive the sensor data from the sensors in different formats and be configured to convert the different formats into a uniform format [paragraph 60], and this information may be transferred to an obstacle perceiver at numeral 110 [FIG. 1, paragraph 61]. The obstacle perceiver may perform obstacle perception that may be based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle. In some examples, the object(s) may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. The obstacle perceiver then delivers this information (outputs) to a world model manager at numeral 122 [FIG. 1, paragraph 61]); and
	threat responding circuitry coupled to the threat perceiving circuitry to receive the information describing the identified potential threats, process the received information describing the identified potential threats in view of a current context of the CAD vehicle (Nister teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question).
	Nister does not teach:
	output the determined respective fear levels for the identified potential threats; and
	a fear communication machine coupled with the threat responding circuitry to process the fear levels for the identified potential threats, and generate and output notifications of the fear levels of the identified potential threats for a driver of the CAD vehicle (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with output the determined respective fear levels for the identified potential threats; and a fear communication machine coupled with the threat responding circuitry to process the fear levels for the identified potential threats, and generate and output notifications of the fear levels of the identified potential threats for a driver of the CAD vehicle as taught by Vose so as to allow the operator to receive notice of the fear levels for potential adversities. 
	Nister also does not teach:
	processing the received information to determine respective fear levels in view of a current context.
	However, Stoneman teaches:
	processing the received information to determine respective fear levels in view of a current context (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels. The status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of “fear” in amounts essentially hierarchically ordered according to such hierarchical set of self-problem representations [Column 6, lines 38-44]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with processing the received information to determine respective fear levels in view of a current context as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.	 
	Regarding Claim 8. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the plurality of stimuli include one or more of a current motion vector of the CAD vehicle, a current inertia vector of the CAD vehicle, a current speed of the CAD vehicle, a current speed limit, an amount of safe distance from another vehicle, a description of a proximally located road hazard, or state data about a driver of the CAD vehicle (Nister teaches that the obstacle perceiver at numeral 110 may perform obstacle perception based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object) that is sensed by the vehicle [paragraph 63]. Additionally, the path perceiver at numeral 112 may perform path perception, such as perceiving nominal paths that are available in a particular situation [paragraph 64]. In some examples, the path perceiver further takes into account lane changes for path perception. There is also a state determiner at numeral 132, which may determine the state of both the vehicle and the objects, static or dynamic, in the environment [paragraph 81]. This can include a location, speed, direction, velocity, acceleration, and other information about the state of the actors).
	Regarding Claim 9. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the threat perceiving circuitry is arranged to process the plurality of stimuli to predict a likelihood of collision with another vehicle or object (Nister teaches that the system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. A safety procedure is determined for each actor by the safety procedure determiner [paragraph 89]. The safety procedure determiner may determine the appropriate safety procedure for each of the objects perceived and/or determined to be in the environment [paragraph 123], and received the information necessary to do this from components like the obstacle perceiver and path perceiver).
	Regarding Claim 10. Nister in combination with Stoneman and Vose teaches the DAS of claim 9. 
	Nister also teaches:
	wherein to predict a likelihood of collision with another vehicle or object comprises to predict a likelihood of trajectory of the other vehicle or object (Nister teaches that the obstacle avoidance component(s) may include a state determiner and a trajectory generator [FIG. 1, paragraph 81]. The state determiner determines the state of each actor as a function of time, and may represent a state trajectory of an actor as a vector [paragraph 83]. When a safety procedure is determined for each actor by the safety determiner, each actor may be assumed to have a safety procedure that may have an associated trajectory or trajectories [paragraph 89]. The actor state objective may be determined, in some examples, by analyzing sensor data received from one or more sensors (e.g., of the vehicle) to determine locations, orientations, and velocities of objects (or other actors) in the environment).
	Regarding Claim 13. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the threat responding circuitry is further arranged to generate commands to the CAD vehicle to respond to the identified potential threats, based at least in part on the determined information for the identified potential threats (Nister teaches that an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle. Nister also teaches a brake sensor system that may be used to operate the vehicle brakes in response to receiving signals from the brake actuators and/or brake sensors [paragraph 218]. A controller(s) may send signals to operate the vehicle brakes via one or more brake actuators [paragraph 219]).
	Nister does not teach:
	The determined information includes fear levels.
	However, Stoneman teaches:
	The determined information includes fear levels (Stoneman teaches a general purpose autonomous decision systems (ADS) meant to work with artificial intelligence such as robotics [Column 1, lines 53-61], which features relevancy learning. The signal that relevancy learning should be done will be either an unexpected pain or fear in an amount exceeding a preselected threshold, signaling an unexpected problem situation (and thus requiring a new problem node), or (2) an unexpected (unpredicted) pleasure or fear-lowering in an amount exceeding a preselected threshold, signaling an unexpected problem alleviation (and thus requiring a new plan node) [Column 37, lines 48-60]. The computer system of Stoneman comprises a planning means for the ADS which includes a status means for processing data regarding current planning status to provide emotion-source data [Claim 17], and said status means for processing data regarding current planning status to provide emotion-source data comprises a provider of data regarding fear, hopelessness, and disappointment, comprising incremental representations of "fear" in amounts essentially hierarchically ordered according to said hierarchical set of self-problem representations [Claim 25], which reads on fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the determined information includes fear levels as taught by Stoneman so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.	
Regarding Claim 14. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	further comprising one or more contextual machines integrally disposed on the CAD vehicle, and coupled to the threat responding circuitry, to receive data of a plurality of threats, associated with a plurality of other proximally located vehicles (Nister teaches that the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110. The world model manager may generate a world model that may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver [paragraph 61], meaning that the world model is processing the information regarding the obstacles provided by the obstacle perceiver associated with the plurality of obstacles to generate context determining data in the form of the world model. Additionally, the obstacle avoidance components are shown to be integrated with the autonomous vehicle, including the world model manager [FIG. 1]), process the data of the plurality of threats associated with the plurality of other proximally located vehicles to generate a plurality of context determining data (Nister teaches that the system of obstacle avoidance components may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. In such examples, the safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question, and also can receive a fear and fear-based action or reaction data from the obstacle avoidance system when the rules of the road must be ignored to avoid a collision. Nister also teaches that the obstacles perceived by the obstacle perceiver can include other vehicles, including vehicles that may be capable of communicating with the autonomous vehicle directly or indirectly [paragraph 63]. In some examples, this can include other vehicles in communication with a server linked to the autonomous vehicle, which indicates that these vehicles might also be autonomous vehicles, thereby including other robots as potential obstacles), and to output the context determining data for the thinking circuitry to identify the current context of the CAD vehicle (The world model of Nister is used to inform the planning component associated with a planning layer (output the generated context) [paragraph 22]).
	Nister does not teach:
	the circuitry receives one of fear and fear-based action or reaction data, and processes the one of fear and fear-based action or reaction data to generate context determining data.
	However, Stoneman teaches:
	the circuitry receives one of fear and fear-based action or reaction data, and processes the one of fear and fear-based action or reaction data to generate context determining data (Stoneman teaches that a source of arousal incremental addition, such as an incremental amount of “fear” going to the fear register until replaced by the next fear increment added to a “total arousal” or excitement register, which receives arousal increments from multiple sources, and although the source of the various arousal incremental additions is varied, the source of the relief incremental subtractions is a quantity proportional to the “muscle action” or movement of the ADS [Column 27, lines 45-67], meaning the ADS reaction to the arousal is based partly on fear and fear-based action data, and the ADS receives this fear and fear-based action data and processes this data to determine the total arousal and whether a relief decrement to determine what the total arousal register will start with for the next increment. This also means that context determining data is generated based on the incremental amount of “fear” in the fear register).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the communication machine is a fear communication machine, and the determined data includes fear levels as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 15. Nister in combination with Stoneman and Vose teaches the DAS of claim 14. 
	Nister also teaches:
	wherein the one or more contextual machines include an information sharing machine coupled with the threat responding circuitry and arranged to receive messages from other proximally located vehicles on potential threats currently perceived by the other proximally located vehicles, pre-process the received messages into a subset of the plurality of context determining data, and output the subset of the plurality of context determining data for use by the threat responding circuitry in identifying the current context of the CAD vehicle (Nister teaches that in some examples, the obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle. Nister also teaches that the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The obstacle avoidance component(s) may include a computational mechanism (thinking circuitry) at a “primal level” of obstacle avoidance, and may act as a “survival brain” or “reptile brain” for the vehicle [paragraph 75]. Nister also teaches that the obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. In some examples, the obstacle avoidance mechanisms described are executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). In some examples, the obstacle avoidance component(s) 128 may be used independently of components, features, and/or functionality of the vehicle 102 that is required to obey traffic rules and drive courteously. In such examples, the obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. As such, the obstacle avoidance layer may be a separate layer from the rules of the road layer, and the obstacle avoidance layer may ensure that the vehicle 102 is only performing safe actions from an obstacle avoidance standpoint. The rules of the road layer, on the other hand, may ensure that vehicle obeys traffic laws and conventions, and observes lawful and conventional right of way. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system of Nister can detect the context of the driving circumstances and the obstacle in question. The World Model Manager at numeral 122 receives obstacle information from the obstacle perceiver, and also receives information from the server at numeral 104 which passes through the localization manager at 120 [FIG. 1, paragraph 67]. The World Model Manager is then used to generate and continually update the world model based on newly generated and/or received inputs from the components of the autonomous vehicle system [paragraph 62]).
	Nister does not teach: 
	The information sharing machine receives raised fear levels determined by the other proximally located vehicles.
	However, Stoneman teaches:
	The information sharing machine receives raised fear levels determined by the other proximally located vehicles (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 7, and that multiple ADS systems can communicate with each other regarding potential threats and fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the information sharing machine raised fear levels determined by the other proximally located vehicles as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 16. Nister in combination with Stoneman and Vose teaches the DAS of claim 15.
	Nister does not teach:
	wherein the messages comprise one or more messages from the other proximally located vehicles on adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the other proximally located vehicles 
	However, Vose teaches:
	wherein the messages comprise one or more messages from the other proximally located vehicles on adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the other proximally located vehicles (Vose teaches a system that may include a vehicle or a fleet of vehicles [FIG. 1, Column 5, 64-66] in communication with a server [Column 6, 31-38] that can access a database configured to store and maintain data that may be provided by one or more third party entities and/or may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data, ecology data, and the environment data may be associated with a set of factors that influence a vehicle’s level or risk for an animal collision [Column 7, lines 4-24]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the messages comprise one or more messages from the other proximally located vehicles on adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the other proximally located vehicles as taught by Vose so as to allow the system to detect adversities regarding weather, road hazards, speed bumps, or steep terrain to better account for potential danger.
	Nister also does not teach:
	having raised fear levels determined by the other proximally located vehicles.
	However, Stoneman teaches:
	having raised fear levels determined by the other proximally located vehicles (Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1, and that multiple ADS systems can communicate with each other regarding potential threats and fear levels).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with having raised fear levels determined by the other proximally located vehicles as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.
	Regarding Claim 22. Nister in combination with Stoneman and Xu teaches the method of claim 21.
	Nister does not teach:
	further comprising outputting, by the DAS, with fourth circuitry, differ and coupled with the second circuitry, notifications of the risk levels determined for a driver of the vehicle.
	However, Vose teaches:
	further comprising outputting, by the DAS, with fourth circuitry, differ and coupled with the second circuitry, notifications of the risk levels determined for a driver of the vehicle (Vose teaches a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with further comprising outputting, by the DAS, with fourth circuitry, differ and coupled with the second circuitry, notifications of the risk levels determined for a driver of the vehicle as taught by Vose so that the Driver can be made alert to the fear levels determined by the DAS. 
	Nister also does not teach:
	The risk levels includes fear levels.
	However, Stoneman teaches:
	The risk levels includes fear levels.
	(Stoneman teaches that the ADS may be designed to transform specified non-linguistic data elements into a first communication in natural language, which can include telling a “true” and “interesting” story about the experiences of such an ADS [Column 31, lines 10-67, Column 32, lines 1-60], and can even communicate its emotions such as the amount of fear it experiences with another person it labels a “friend” based on a “kind-number” or “K-Number” [Column 35, lines 34-50]. The “friend” can be a human or another ADS, which means that the fear communication device can communicate with other robots or a user. Additionally, if the ADS is teaching the amount of fear it experiences with another entity, it is also capable of teaching the fear levels previously described in regarding claim 1).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the risk levels includes fear levels as taught by Stoneman so that robots which can trust each other can communicate fear levels and fear-related data to improve machine learning and collision avoidance.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”), Stoneman US 6651044 B1 (“Stoneman”), and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 7 above, and further in view of Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 11. Nister in combination with Stoneman and Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the threat perceiving circuitry is arranged to process at least a subset of the plurality of stimuli to determine lateral dynamics of the CAD vehicle (Nister teaches that conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]).
	Nister does not teach: 
	wherein the threat perceiving circuitry is arranged to process at least a subset of the plurality of stimuli to determine tire-road interaction of the vehicle.
	However, Hong teaches:
	wherein the threat perceiving circuitry is arranged to process at least a subset of the plurality of stimuli to determine tire-road interaction of the vehicle (Hong teaches a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the threat perceiving circuitry is arranged to process at least a subset of the plurality of stimuli to determine tire-road interaction of the vehicle as taught by Hong so that the vehicle can perceive tire-road interaction as potential threats. 
	Regarding Claim 12. Nister in combination with Stoneman and Vose and Hong teaches the DAS of claim 11.
	Nister does not teach:
	wherein to determine tire-road interaction of the CAD vehicle comprises to determine a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or current road friction. 
	However, Hong teaches:
	wherein to determine tire-road interaction of the CAD vehicle comprises to determine a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or current road friction (Hong teaches that the method of predicting object movement intent may include a threshold that is a function of one or more of the speed of the object, a tire road friction coefficient of the object, mass of the object, or a yaw moment of inertia of the object [Column 28, lines 61-67]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein to determine tire-road interaction of the CAD vehicle comprises to determine a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or current road friction as taught by Hong so that the system can include information regarding yaw rate, sideslip angles, or current road friction to produce more accurate data. 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”), Stoneman US 6651044 B1 (“Stoneman”), and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 14 above, and further in view of Xu et al. US 20190317511 A1 (“Xu”).
	Regarding Claim 17. Nister in combination with Stoneman and Vose teaches the DAS of claim 14. 
	Nister also teaches:
	wherein the one or more contextual machines include a social learning machine coupled with the threat responding circuitry and arranged to receive data associated with observed behaviors of other proximally located vehicles, process the received data associated with observed behaviors of other proximally located vehicles into a subset of the plurality of context determining data, and output the subset of the plurality of context determining data for use by the threat responding circuitry in identifying the current context of the CAD vehicle (Nister teaches that in some examples of their invention, machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Nister does not teach:
	The other proximally located vehicles are CAD vehicles.
	However, Xu teaches:
	The other proximally located vehicles are CAD vehicles (Xu teaches a system in which an autonomous vehicle communicates with a network, and multiple autonomous vehicles may be coupled to each other and/or coupled to servers over this network [paragraph 21, FIG. 1]. The server or servers may be integrated with the perception and planning systems of the vehicles, and may therefore receive and share information regarding obstacles and nearby objects, and may then perform data analytics services including data collection and machine learning [paragraphs 31-32, FIG. 1]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with the other proximally located vehicles are CAD vehicles as taught by Xu so that the server of Nister can communicate and coordinate with multiple autonomous vehicles which have their own obstacle avoidance components to produce more accurate contextual information.
	Regarding Claim 19. Nister in combination with Stoneman and Vose teaches the DAS of claim 14. 
	NIster also teaches:
	wherein the one or more contextual machines and arranged to receive data associated with observed errors of other proximally located vehicles, and process the received data associated with observed errors of other proximally located vehicles into a subset of the plurality of context determining data (Nister teaches that the autonomous vehicle system may include some uncertainty and errors in some situations [paragraph 182]. Error correction can be handled by redundant perception systems. In one example, perceived motion may be insufficient in some scenarios to predict future collisions. At high speeds or at intersections, an actor may be likely to follow a particular path (e.g., a U-turn, a turning path, follow direction of lanes of freeway, etc.). This information may be learned over time (e.g., using one or more machine learning models, such as neural networks). To account for this, in some examples, actors may be assumed to line themselves up with and then move parallel to a lane structure (e.g., based on map information and/or perception of lane boundaries or a set of known trajectories). Without these assumptions, at high speeds, or with an additional lane joining into the current lane, small perception errors may propagate into many wrong collision detections. By using the lane structure as an implicit agreement that cars travel with the direction of the road structure, this may allow for the safety force field to enable reasonable operation of the vehicle 102 in these various scenarios [paragraph 206]), and
	output the subset of the plurality of context determining data for use by the threat responding circuitry in identifying the current context of the CAD vehicle (Nister teaches a wait perceiver that may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned [paragraph 65]. Thus, the wait perceiver 114 may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver. Sensor data applied to the one or more machine learning models may also aid the vehicle in determining the state of objects [paragraph 85], so it must be output to the state determiner at numeral 132, which is the obstacle avoidance component that can determine a state of the actors, including the vehicle and the objects in the environment [paragraph 81]).
	Nister does not teach:
	wherein the one or more contextual machines include an environment learning machine coupled with the threat responding circuitry, and the other proximally located vehicles are CAD vehicles.
	However, Xu teaches:
	wherein the one or more contextual machines include an environment learning machine coupled with the threat responding circuitry, and the other proximally located vehicles are CAD vehicles (Xu teaches that the server in communication with the one or more autonomous vehicles can include, in one embodiment, the server may be a data analytics system which includes a data collector and a machine learning engine [paragraph 32]. The data collector collects driving statistics from a variety of vehicles, either autonomous or regular vehicles driven by human drivers, and can include information describing the driving environments at different points in time, such as routes, road conditions, and other things. The machine learning engine generates or trains a set of rules, algorithms, and/or predictive models for a variety of purposes [paragraph 33]. Specifically, algorithms may include an algorithm to generate a longitudinal movement trajectory, an algorithm to generate a lateral movement trajectory, and an algorithm to combine the longitudinal and lateral movement trajectories to generate a final predicted trajectory predicting how an obstacle will move in a next predetermined period of time (e.g., a next planning or driving cycle). Such algorithms can then be uploaded onto an ADV for predicting the moving trajectories of obstacles during autonomous driving in real-time).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the one or more contextual machines include an environment learning machine coupled with the threat responding circuitry, and the other proximally located vehicles are CAD vehicles as taught by Xu so that the server of Nister can communicate and coordinate with multiple autonomous vehicles which have their own obstacle avoidance components to produce more accurate contextual information, and can use machine learning to further improve the accuracy of the contextual information.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”), Stoneman US 6651044 B1 (“Stoneman”), Vose et al. US 9656606 B1 (“Vose”), and Xu et al. US 20190317511 A1 (“Xu”) as applied to claim 17 above, and further in view of Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 18. Nister in combination with Stoneman, Vose, and Xu teaches the DAS of claim 17. 
	Nister does not teach:
	wherein the data associated with observed behaviors of other proximally located CAD vehicles comprise data associated with observed slippage of the other proximally located CAD vehicles.
	However, Hong teaches:
	wherein the data associated with observed behaviors of other proximally located CAD vehicles comprise data associated with observed slippage of the other proximally located CAD vehicles (Hong teaches a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art to modify the invention of Nister with wherein the data associated with observed behaviors of other proximally located CAD vehicles comprise data associated with observed slippage of the other proximally located CAD vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664